January 7, 2016 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 Re: Dreyfus Manager Funds I - Dreyfus Research Long/Short Equity Fund 1933 Act File No.: 333-106576 1940 Act File No.: 811-21386 CIK No.: 0001247088 Ladies and Gentlemen: Transmitted for filing is the Annual Report to Shareholders for the above-referenced Fund for the Annual period ended October 31, 2015, filed in compliance with the provisions of Section 30 of the Investment Company Act of 1940. Very truly yours, /s/ Gina M. Gomes Gina M. Gomes Paralegal GMG\ Enclosures
